         Case 1:19-cr-00058-LGS Document 114 Filed 06/17/20 Page 1 of 1




                                                              June 16, 2020
VIA ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Luis-Angel Rivera, 19 Cr. 58 (LGS)

Dear Judge Schofield:

        I write to request permission for Mr. Rivera to attend his aunt’s viewing and memorial
service tomorrow, June 17, in the Bronx, from 10-8. She recently passed away due to
complications related to COVID-19. Pretrial Services Officer Joshua Rothman has no objection
to Mr. Rivera attending the funeral, but has informed me that Court approval is needed because
Pretrial can only approve attendance at the funerals of immediate family members.

       Mr. Rivera and I will provide Mr. Rothman with the details regarding the location and
Mr. Rivera will comply with any requests from Pretrial regarding his attendance of the memorial.

       I thank the Court for its time and attention to this matter.

                                                              Respectfully Submitted,
                                                                     /s/
                                                              Peggy Cross-Goldenberg
                                                              Assistant Federal Defender
                                                              646-588-8323

cc:    AUSA Christopher Clore

         Application Granted. The Clerk of the Court is directed to terminate the letter motion at docket
         number 113.

         Dated: June 17, 2020
         New York, New York
